Citation Nr: 1716043	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  08-34 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied lower back disability, including as secondary to the service-connected right knee disabilities.

2.  Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic disorder.

3.  Entitlement to service connection for a left knee disability, including as secondary to the service-connected right knee disabilities.

4.  Entitlement to service connection for a kidney disorder, including as secondary to the service-connected right knee disabilities.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an evaluation greater than 10 percent prior to March 18, 2011 and greater than 20 percent beginning March 18, 2011 for right knee degenerative joint disease.
7.  Entitlement to an evaluation greater than 10 percent prior to September 5, 2012 and greater than 20 percent beginning September 5, 2102 for right knee chondromalacia.

8.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981.  Service personnel records further show he served on active duty for training from April to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in April 2016, sitting at the Waco, Texas RO.  A transcript of the testimony from this hearing has been associated with the claims file.  At this hearing, the VLJ recharacterized the claim for service connection for posttraumatic stress disorder (PTSD), to entitlement to service connection for a psychiatric disorder to include PTSD, and explained to the Veteran why that would be a more accurate statement of his claim.  The issue is thus rephrased accordingly on the front page of this claim.

[The issue of entitlement to an annual clothing allowance for the 2015 calendar year is the subject of a separate decision that will be issued simultaneously with this one.]  

In April 2016, the Veteran perfected his appeal as to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of nerve damage of the left shoulder as the result of the January 2009 placement of a left radiocephalic arteriovenous fistula.  However, this issue has not been certified to the Board and it is unclear from the record whether the RO is still developing the issue.  Accordingly, this issue is not properly before the Board and it will not be considered in this decision.

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claims for entitlement to service connection for a lower back disability, the Board must determine on its own whether new and material evidence has been submitted to reopen these claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).
The issues of entitlement to service connection for hypertension, a left knee disability and a kidney condition, including as secondary to the service-connected right knee disabilities; to increased evaluations for the service-connected right knee degenerative joint disease and chondromalacia; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2006, the RO denied the claim for service connection for a low back disability.  The Veteran was notified of that decision but did not perfect an appeal to this decision nor was new and material received within one year of the rating decision.

2.  Evidence added to the record since the April 2006 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for a low back disability.

3.  The medical evidence establishes that the Veteran is diagnosed with anxiety that is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  Evidence received since the April 2006 rating decision in connection with the Veteran's request to reopen the claim for service connection for a low back disability is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for anxiety disorder have been met.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Given that the Board is granting service connection for anxiety, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not benefit the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

With regard to the Veteran's petition to reopen his previously denied claim, VA provided a March 2007 letter, after which the claim was adjudicated in January 2008.  However, the Agency of Original Jurisdiction (AOJ) did not address the issue of reopening the previously denied claim for a low back disability, or inform the Veteran why his claim was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, the Veteran has not asserted that any prejudice resulted from these omissions.  Shinseki v. Sanders, 556 U.S. 396, 129 S.Ct. 1696, 17040-1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted"").

In addition, the Board notes that the Veteran has argued a different theory in his attempt to reopen his claim for a low back disability, that of secondary service connection to his service-connected right knee disability.  The Veteran testified in an April 2016 hearing before the undersigned, during which the Veteran's representative focused the Veteran's testimony on what he believed to be the etiological link between his claimed low back disability and his service-connected right knee disability.  In addition, the undersigned specifically identified that the missing element for this claim was the nexus, or causal link between the claimed disability and the Veteran's service-connected right knee disability.  Through his testimony and responses to the undersigned, and his representative's statement, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a low back disability.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  

Further, the Veteran was asked about any potentially outstanding supportive evidence that could be submitted to substantiate his claim.  The record does not indicate that there is any relevant overlooked evidence that the Veteran could submit that would aid in substantiating his claim for a low back disability; hence, he is not prejudiced by the omission of the elements that constitute new and material evidence.

The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA is not required to provide an examination for a petition to reopen a previously denied claim unless it is first reopened.  38 C.F.R. § 3.159(c)(2016).  Regardless, he was provided an examination concerning his claimed low back condition in March 2008.  The examination was based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims file.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.



II.  Analysis

A.  New and Material

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

The Board notes that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In other words, where new and material evidence is received within one year after the rating decision, the decision is not final, and the claim remains pending.  Therefore, to determine finality, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim.  See Id.; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Low Back Disability

The Veteran seeks to reopen a previously denied claim for a low back disability.  The RO denied this claim in an April 2006 rating decision.  The claim was denied because there was no showing of a relationship between the Veteran's service and any current low back disability.  The Veteran did not timely disagree with this decision, nor submit new and material evidence within a year of this decision, and the rating decision became final as to this claim. 

Evidence of record at the time of the April 2006 rating decision in which service connection for a lower back disability was denied, included the Veteran's service treatment and personnel records, post-service VA medical records, post-service private medical records, VA examination conducted in November 2005, and the Veteran's contentions.  VA treatment records show magnetic resonance imaging (MRI) findings of disc protrusion at L3-L4 and L1-L2 (see %VA tx (Dallas) 12/05-2/06), p. 1 (rec'd 3/1/2006).  Private treatment records show findings in August 2005 of sciatica with a herniated disc and, by computed tomography (CT) scan, osteophytes and lateral recess narrowing, most severe at L2-3 and L3-4.  (See %Pvt tx  (Harris Meth Hosp), pp. 5, 8 and 23 (rec'd 2/1/2006)).  

Since the previous April 2006 denial, the Veteran has submitted his own statements and that of his representative.  In addition, the AOJ has obtained additional private and VA treatment records, and afforded the Veteran an additional VA examination.  While new in the sense that these records were not previously present in the claims file, none of it is material.  This is so because none of the evidence-lay or medical-establishes that the Veteran's currently diagnosed low back disability is in any way etiologically related to active service, or that it was diagnosed within an appropriate presumptive period after discharge from active service.  

It is noted that the Veteran has argued a different theory in his attempt to reopen his claim for a low back disability, that of secondary service connection to his service-connected right knee disability.  Although a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b), any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C.A. § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  In addition, the Veteran testified as to this theory before the undersigned in an April 2016 hearing.  However, the Veteran and his representative have merely asserted that his low back has been caused by his service-connected right knee disability.  No evidence has been submitted or obtained to support this theory.  

Rather, in a March 2008 VA examination, the examiner opined specifically that the Veteran's low back disability is not the result of the service-connected right knee.  See March 2008 VA Examination for Spine, p. 2 (rec'd 3/27/2008)).  Therefore, the Veteran's assertions and that of his representative that the low back disability is the result of his service-connected right knee disability is not new and material evidence.  

After review of all of the evidence, the Board finds that new and material evidence to reopen the previously denied claim for service connection for a low back disability has not been received; there is no benefit of doubt to be resolved; and the preponderance of the evidence is against reopening the claim.  

Accordingly, reopening the claim for service connection for a low back disability, including as secondary to the service-connected right knee disabilities, is not warranted.

B.  Service Connection 

The Veteran seeks service connection for a psychiatric disability to include PTSD.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

Service connection may be granted on a presumptive basis for certain chronic diseases, including psychoses, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires:  medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and 'consistent with the circumstances, conditions, or hardships of such service.'  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 298 (1994).  

Private and VA treatment records reflect complaints of and treatment for depression, anxiety, and PTSD.  (See, generally, %Pvt tx (Vet Center) 2006-7, (rec'd 5/8/2007); and VA treatment records from Dallas VA Medical Center beginning as early as 2006.  (See, i.e., %VA tx (Dallas) 6/06-3/07 (rec'd 3/26/2007)).  

VA examinations have not found PTSD as a clinical diagnosis.  However, the inquiry does not end here.  Rather, the medical evidence establishes that the Veteran is diagnosed with another psychiatric disorder-anxiety, not otherwise specified-that has been etiologically related to his active service.

VA examination conducted in October 2007 reflects a diagnosis of undifferentiated somatoform disorder and a mood disorder not otherwise specified (NOS).  The examiner stated that the Veteran did not fit the criteria for a diagnosis of PTSD.  (See October 2007 VA Examination for PTSD (%VAX GU ... PTSD p. 5, Diagnosis on p. 9 (rec'd 10/26/2007)).

Similarly, VA examination conducted in April 2013 also found the Veteran did not meet the criteria for PTSD, but the examiner diagnosed anxiety NOS and major depression, recurrent and moderate.  Concerning the etiology of the diagnosed psychiatric disorders, the examiner opined that anxiety disorder, NOS, was at least as likely as not caused by or a result of active service.  Major depression was opined to be less likely than not caused by or a result of the service-connected right knee disability.  (See April 2013 VA DBQ Examination for Mental Disorders,  p. 2-3, 8 (rec'd 4/18/2013).  The examiner's rationale was explained thus:  The Veteran

[d]idn't talk about his depression in the context of his knee injury, but due to loss of mother and sister needs kidney transplant, on dialysis, unemployment.  The [V]eteran has a history, dating back to 2008 at the VA, of relating how he lost a friend in a mortar drill in 1979 [name omitted]; and today he meets criteria for anxiety disorder nos related to his service, though not quite PTSD.  

(See Id., p. 8). 

After review of all of the evidence, the Board finds the evidence establishes that the Veteran is diagnosed with anxiety disorder, NOS, that is the etiological result of active service.  

Service connection for anxiety disorder, NOS, is thus warranted.


ORDER

New and material evidence has not been submitted to reopen the previously denied claim for service connection for a low back disability.  The claim is not reopened and the appeal as to this issued is denied.

Service connection for anxiety disorder NOS is granted.


REMAND

The Veteran also seeks service connection for a left knee disability and a kidney disorder, including as secondary to his service-connected right knee disabilities.  In addition, he seeks increased evaluations for his right knee disabilities and entitlement to TDIU.

The Board has carefully reviewed the record and finds that further development is required prior to the completion of appellate action, as explained below.

First, regarding service connection for a left knee disability, the Board observes that service treatment records reflect treatment for bilateral knee disabilities.  (See %STRs, pp. 33, 35 (rec'd 10/10/2002)).  In addition, the Veteran was awarded the Air Assault Badge, and was assigned to the 501st Infantry Battalion, 101st Airborne Division (Air Assault) as an Infantryman and Heavy Antiarmor Weapons Crewman.  (See DD 214, period ending 3/6/1981, rec'd (8/15/1985)).  

The Board is aware that the Veteran has claimed his left knee is due to his service-connected right knee disability.  However, VA must consider all possible theories of service connection.  See Combee v. Brown, 34 F.3d 1039 (1994).  In the present case, VA examination reports finding that the Veteran's left knee is not the result of active service do not provide an adequate basis upon which to adjudicate the issue of service connection for a left knee disability.  VA examination in December 2008 reveals an opinion that the left knee disability is less likely than not related to active service, but gave as rationale that there was no documentation of left knee problems during active service.  See December 2008 VA Examination for Joints, p. 2 (rec'd 12/15/2008).  The premise for the opinion is not supported.  (See STRs, supra).  VA examination in June 2010 also found that the left knee disability is less likely as not caused by an injury that occurred in the military over 30 years ago.  As rationale, the examiner observed that the knee conditions are symmetrical and consistent with the aging process.  (See June 2010 VA examination for Joints, p. 3 (rec'd 6/18/2010)).  However, this rationale is contradicted, at least somewhat, as the right knee joint-to which the examiner presumably is asserting the left knee joint is symmetrical-is, in fact, service-connected.  Moreover, as noted above, both knees were treated during active service.  

Second, regarding the claimed kidney condition, the Board observes that VA examination conducted in October 2007 found that, although the Veteran's renal insufficiency was opined to be less likely than not due to the medication taken for his knee problems, it is likely that his non-steroidal anti-inflammatory drug (NSAID) usage has contributed to the decline in renal function.  There are two problems with this opinion.  The Veteran is only service-connected for right knee disabilities, yet VA and private treatment records show that pain medications have been prescribed for both knee disabilities and his back disability.  Additionally, the examiner stated it was not possible to estimate the amount NSAID usage contributed to the decline in renal function without resort to speculation.  (See October 2007 VA Genitourinary Examination (%VAX GU p1 ... ), p. 4 (rec'd 10/26/2007).  

Third, regarding the claims for increased evaluations for the service-connected right knee disabilities, the Veteran testified before the undersigned in April 2016 that his right knee disabilities had worsened since his last examinations, and that he had fallen in recent weeks.  (See April 2016 BVA Tbd Transcripts, p. 17 (rec'd 4/21/2016)).  

Given the foregoing, additional VA examinations are necessary before decisions can be reached on these matters.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodrieguez v. Peake, 22 Vet. App. 295, 301 (2008).

Fourth, and finally, a May 2016 rating decision denied service connection for hypertension.  The Veteran filed a timely notice of disagreement in June 2016, thereby placing the issue in appellate status.  See Manlincon v. West, 12 Vet. App. at 240-41  (1999).  As a statement of the case has not yet been issued, remand is required for the issuance of the statement of the case.  See also 38 C.F.R. §§ 19.26, 19.29 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Perform any and all development considered necessary to adjudicate the Veteran's claims for service connection for left knee and kidney disabilities-including both directly related to active service and as secondary to the service-connected right knee disabilities; for increased evaluations for his service-connected right knee disabilities, and to TDIU.  Ensure that all VA and private treatment of which the AOJ has notice of and are not already of record are obtained.

2.  After the above development in #1 has been completed, scheduled the Veteran for VA examination to determine the etiology of his claimed left knee disability.  The claims folder, to include this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner is asked to address whether it is at least as likely as not that the Veteran's current left knee disability is related to, or began during, his military service.

The examiner should specifically address service treatment entries showing complaints of and treatment for bilateral knee problems, and should specifically address the impact of the Veteran's training and duties as an infantryman and heavy antiarmor weapons crewman (Air Assault) for the 101st Airborne.  

The examiner should also address whether his left knee disability is (1) caused or (2) aggravated by his service-connected right knee disabilities.  

The examiner should note that the term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, to the extent possible, the examiner should attempt to establish a baseline level of severity for the left knee disability prior to its aggravation by the service-connected disability.   
A complete rationale must be provided for all opinions expressed.  The pertinent evidence of record should be discussed, to include the Veteran's lay statements.

3.  After the above development in #1 has been completed, scheduled the Veteran for VA examination to determine the nature, extent, and etiology of his claimed kidney disability.  The claims folder, to include this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner is asked to address whether it is at least as likely as not that the Veteran's kidney condition is related to, or began during, his military service.

The examiner should also address whether his service-connected right knee disabilities, to include the Veteran's NSAID usage in treating his service-connected right knee disabilities, has (1) caused or (2) aggravated any renal decline, as had been opined by the October 2007 VA examiner.  The examiner is asked to address the finding of the October 2007 VA examination, and to also specifically address service treatment entries showing complaints of and treatment for bilateral knee problems which reflect in-service treatment of NSAID usage-either prescribed or over the counter. 

The examiner should note that the term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, the examiner must establish a baseline level of severity for the kidney condition prior to its aggravation by the service-connected disability.

A complete rationale must be provided for all opinions expressed.  The pertinent evidence of record should be discussed, to include the Veteran's lay statements.

4.  After the above development in #1 has been completed, afford the Veteran an examination with an appropriate examiner to determine the nature and extent of his service-connected right knee degenerative joint disease and chondromalacia.  The claims folder, to include this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  The examiner must take care to clarify any and all manifestations of the service-connected right knee disabilities, including the service connected surgical scar.  The knees should be tested on active motion, passive motion, and in weight bearing status, if possible.  Where appropriate, further examination and tests should be ordered.  The examiner should address the impact of the Veteran's right knee disabilities on his ability to maintain employment.

5.  After all of the above development is completed and any other development that may be warranted, readjudicate the claims, including that for TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
6.  Furnish the Veteran with a statement of the case pertaining to the issue of entitlement to service connection for hypertension.  Advise the Veteran that upon receipt of this statement of the case, he still needs to file a substantive appeal to perfect his appeal to this issue to the Board.  If, and only if, the Veteran perfects an appeal as to the issue of service connection for hypertension, return the claim to the Board for further appellate review.  38 C.F.R. § 20.202, 20.302 (2016).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


